The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 March 2022 has been entered.
 
Status of Claims
Responsive to the amendment filed 23 March 2022, claims 45 and 103-108 are amended.  claims 45, 48-52, 54-57, 89-90, 93, 96, and 99-111 remain pending.  


Status of Previous Rejections
Responsive to the amendment filed 23 March 2022 new grounds of rejection are presented which are accordingly non-final.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 45, 48-52, 54-57, 89-90, 93, 96, and 99-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of U.S. Patent No. US 9715957 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for physical size, dopant content, and energy product values.  

Claims 45, 48-52, 54-57, 89-90, 93, 96, and 99-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No US 10692635 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s prior patent teaches a bulk iron nitride magnet with Fe16N2 phase (claim 1).  Applicant’s patent claims overlapping values for, dopant content, and coexisting iron nitride phases.

Claims 45, 48-52, 54-57, 89-90, 93, 96, and 99-111 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No US 11217370 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because applicant’s copending application claims an article made of Fe16N2 (see claims 1 and 6).  Applicant claims overlapping values of physical dimensions.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 45, 48-52, 54-57, 89-90, 93, 96, and 99-111 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 45 recites the limitation of a “bulk permanent magnet.”  It is not clear what would constitute a “bulk” magnet in this instance (how much bulk is needed to qualify as a “bulk” magnet?).  Applicant describes for example “the iron used for the processes described  herein may take the shape of wire, sheet, or bulk form” (specification at [0066]).  
Applicant further describes that wire or sheet may be pressed together to form the “bulk.”  However now in the claims it is required that the “bulk” may comprise a wire (claim 89) or a sheet (claim 96).  Based on these requirements of the claim, and applicant’s specification, it is not clear whether the wire or sheet itself would be a “bulk” magnet without pressing together, and if not, how many would be needed to be pressed together to make a “bulk.”  Claim 45 as filed now exists outside of what applicant described as “bulk” in the specification to where the nature of the claim is not clear.  For example, there is no evidence or embodiment in which a sheet having 1 mm thickness is converted to the required structure.  
	Each of claims 48-52, 54-57, and 89-101 depends from claim 45, and is therefore also indefinite. Similar limitations are required of claims 102 and 107, and all the dependent claims therein.  




The term “substantially throughout the thickness of the magnet” in claim 107 is a relative term which renders the claim indefinite. The term “substantially throughout the thickness of the magnet” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
In this case it is not clear if this means that approximately the whole thickness includes some of the required phase, or if it means that approximately the whole thickness is this phase, or if it means something else altogether.  The specification does not provide adequate direction to determine the metes and bounds of this limitation.  
Each of claims 108-111 depends from claim 107 and is also indefinite.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 45, 54-57 and 107-111 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US 6139765 A (hereinafter “Kitazawa”).

	Regarding claim 45, It is noted that the claim is indefinite (see rejection grounds above).  
	Kitazawa teaches a permanent magnet (See title).  Kitazawa teaches that the magnet includes two different types of magnetic powders (Summary of the Invention).  
More specifically, Kitazawa teaches examples of the magnet (see EXAMPLES).  In example 31 Kitazawa teaches iron is nitrided in ammonia at 700 C and then heat treated to generate the Fe16N2 phase.  The iron is then crushed to generate powder, mixed with another powder, and resin bonded to form permanent magnet.  Although Kitazawa does not explicitly state that this example uses a mold having a diameter greater than 1 mm in a smallest dimension, Kitazawa teaches Example 3 in which the mold is 10 mm in diameter and 7 mm in height (Example 3).  Kitazawa does not teach any other example dimensions for the resin bonded magnets.  It is believed then that the Example 31 of Kitazawa clearly envisions a magnet having such a size.  
Regarding claim 54, the resin bonded magnet would have acted as domain wall pinning, as the resin and the mixed powder ach would have tended to block domain wall growth.  
Regarding claim 55, the magnet is mixed with powder B1 (see example 31 and Example 1), which contains Cu.
Regarding claim 56, the iron is nitrided in ammonia prior to crushing, meeting the limitations of the claim.  
Regarding claim 57, applicant has used the transitional term “consisting essentially of.”  For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, "consisting essentially of" will be construed as equivalent to "comprising."  MPEP 2111.03.
Regarding claims 107-111, Kitazawa is applied to the claim as stated above.



Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim  99 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kitazawa.  Kitazawa is applied to the claims as stated above in the rejections under 35 USC 102.  
Regarding claim 99, Kitazawa does not teach a thickness of greater than 10 mm.  Kitazawa teaches a resin bonded magnet of 10 mm diameter (Example 3).  The size of the magnet falls outside the range.   
However, the mere recitation of the size of sheet, by itself, is insufficient to distinguish patentably over Yamamoto.  The size of the sheet of Yamamoto does not affect its basic functions or properties other than size.  Applicant is directed to MPEP 2144.04 IV.  
Alternatively, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).  IN this case, the size of 10 mm is close enough to the claim size of “greater than 10” that the skilled artisan would have reasonably expected them to perform functionally the same.  

Allowable Subject Matter
No claims are allowable.  The examiner notes that claims 48-52 and 102-106 are not rejected against the prior art, and may be allowable in case the rejections under 35 USC 112 and the obviousness-type double patenting issues are resolved.  
The examiner notes here that the problem arises with the nature of a “sheet” or “wire” being claimed as a bulk magnet with certain dimensions, which is something other than what is described in the specification.  The specification would suggest that the bulk material is made from a fused collection of sheet or wire, rather than the bulk magnet being a sheet or a wire.

Response to Arguments
Applicant's arguments filed 23 March 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 112, Applicant argues that the amendment to claim 1 makes clear the meaning of the term “bulk.”  The examiner disagrees.  The examiner thanks applicant for a bona fide attempt to further prosecution.  However, in this case it is noted that what is claimed now is apparently different from what is in the specification.  The specification describes that a “bulk” magnet might be made (for example) by pressing together and bonding the wires or sheets that have been ion-implanted in order to make a larger structure.  In this case, what is claimed requires that the bulk structure itself comprises a sheet or wire (see dependent claims).  The spec makes clear that “bulk” is something different from a wire or a sheet (see Abstract or Fig. 1 for example).  In the remarks, applicant claims that “bulk” is determined by the dimensions, for example the dimensions of a wire or sheet.  However, sheets and wires of size as claimed are not taught by the specification.  Sheets an wires having the claimed size are never disclosed at any place, therefore it is not clear what embodiment is being claimed.  Is the wire or sheet a bulk permanent magnet as required by the claim, or is the bulk permanent magnet made from sheet or wire as disclosed in the specification?  These are considered two different things, as evidenced by applicant’s argument that a wire having the claimed size is now envisioned in the claim. 
Applicant argues that Yamamoto does not teach the size now claimed.  No rejections are made over Yamamoto at this time.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S KESSLER whose telephone number is (571)272-6510. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER S. KESSLER
Primary Examiner
Art Unit 1734



/CHRISTOPHER S KESSLER/               Examiner, Art Unit 1734